NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             OCT 6 2017
NO CASINO IN PLYMOUTH; and                       No. 15-17189            MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CITIZENS EQUAL RIGHTS
ALLIANCE,                                        D.C. No.
                                                 2:12-cv-01748-TLN-CMK
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

RYAN K. ZINKE, Secretary, US
Department of the Interior; U.S.
DEPARTMENT OF THE INTERIOR;
KEVIN K. WASHBURN, Assistant
Secretary for Indian Affairs; AMY
DUTSCHKE, BIA Director; JOHN
RYDZIK, Chief, Division of
Environmental, Cultural Resources
Management and Safety / Bureau of Indian
Affairs; PAULA L. HART, Chairwoman
of the Office of Indian Gaming;
JONODEV CHAUDHURI, Acting
Chairman of the National Indian Gaming
Commission,

              Defendants-Appellees,

 and

IONE BAND OF MIWOK INDIANS,



       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Intervenor-Defendant-
              Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                        Argued and Submitted July 14, 2017
                            San Francisco, California

Before: GRABER and FRIEDLAND, Circuit Judges, and FOGEL,** District
Judge.

      Plaintiffs No Casino in Plymouth and Citizens Equal Rights Alliance

challenge the Department of the Interior’s 2012 decision to take certain lands into

trust for the benefit of the Ione Band of Miwok Indians. Reviewing de novo, La

Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083,

1087 (9th Cir. 2010), we conclude that neither Plaintiff has met its burden of

showing that it has organizational standing.

      For an entity that sues on behalf of its members to establish that it has

organizational standing, it must show that "(a) its members would otherwise have

standing to sue in their own right; (b) the interests it seeks to vindicate are germane

to the organization’s purpose; and (c) neither the claim asserted nor the relief


      **
        The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.
                                           2
requested requires the participation of individual members in the lawsuit." Ass’n

of Pub. Agency Customers v. Bonneville Power Admin., 733 F.3d 939, 950 n.19

(9th Cir. 2013) (internal quotation marks omitted). Here, neither Plaintiff has "‘set

forth’ by affidavit or other evidence ‘specific facts’" to show that any of its

members would have had standing to sue in his or her own right at the time the

complaint was filed. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)

(holding that, in order to oppose summary judgment successfully, a plaintiff "must

‘set forth’ by affidavit or other evidence ‘specific facts,’ which for purposes of . . .

summary judgment motion will be taken to be true" (citation omitted)). The

"undisputed facts" cited by Plaintiffs were not stipulated to by Defendants or sworn

to under oath, nor did they comply with 28 U.S.C. § 1746; accordingly, they

cannot be considered for purposes of summary judgment. United States v. Ritchie,

342 F.3d 903, 909 (9th Cir. 2003). And the evidence contained in the

administrative record, even if it can be considered for other purposes, is not

admissible to establish Plaintiffs’ standing, because it does not meet the

requirements of Federal Rule of Civil Procedure 56. See Lujan, 504 U.S. at 561

(holding that, because standing is "an indispensable part of the plaintiff’s case,

each element [of standing] must be supported in the same way as any other matter




                                            3
on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation").

      Accordingly, we vacate the district court’s entry of judgment for Defendants

and remand with instructions to dismiss this action for lack of subject-matter

jurisdiction.

      VACATED and REMANDED. Costs on appeal awarded to Defendants-

Appellees.




                                           4